Case 1:14-cv-07694-LJL-JLC Document 103 Filed 10/15/18 Page 1 of 3

KAMERMAN, UNCYK, SONIKER & KLEIN P.C.
COUNSELORS AT LAW
1700 Broapway, 42ND FLOOR
New York, NEw YORK 10019
WWW. KUSKLAW.COM

 

212/400-4930

October 15, 2018

BY ECF

Hon. James L. Cott

United States Magistrate Judge
United States District Court
Southern District of New York

500 Pearl Street, Room 21-D

New York, New York 10007-1312

Re: King v. Wang et al.
No. 14-cv-07694 (JFK-JLC)

Dear Judge Cott:

I am counsel to Defendants Andrew and Shou-Kung (“SK”) Wang, and write, pursuant to
the Local Rules and your Honor’s individual rules of practice, to seek a pre-motion conference in
connection with Defendants’ anticipated motion to quash Plaintiffs subpoenas to multiple attorneys
(Li Yang, Lau & Associates, P.C., Y1 Lin, Eric Vardi, Pamela West, and Martin Klein), each of
which expressly seeks production of privileged documents and testimony.

Plaintiff's subpoenas seek documents and testimony regarding Andrew Wang or Jie Wang
(incorrectly described as Andrew’s wife), or SK and his wife Cao Ching Wang, or any asset owned
or controlled by them from 2004-2016; the sale or attempted sale of Estate assets; Andrew & SK
Wang's prior probate counsel, Brown Raysman Millstein Felder & Steiner; and a series of specific
real estate transactions that, Plaintiff speculates, might conceivably have something to do with the
alleged straw man sales. During the parties’ meet and confer held on October 5, 2018,! which
lasted approximately two hours and included all counsel of record for Plaintiff and Defendants and
the first 13 minutes of which were focused on the issue of the attorney subpoenas, Defendants
offered to allow the production of documents sufficient to show the source and distribution of the
funds used in the various transactions Plaintiff is concerned with — despite their lack of relevance —
if Plaintiff would withdraw the other demands included in the subpoenas, and noted that if the offer
was not accepted by Monday the 15'", we were at an impasse and we would need to move to quash.
Because Mr. Israel claimed that he would not be able to respond by the 15" because “somebody in

 

' The subpoena to Martin Klein, of my firm, was served after the meet and confer, so it was not specifically
discussed, but the issues are identical.
Case 1:14-cv-07694-LJL-JLC Document 103 Filed 10/15/18 Page 2 of 3

Hon. James L. Cott
October 15, 2018
Page 2

[his] family has something to do next week and it’s going to take up all my time,” I offered to grant
Mr. Israel whatever extension was necessary so long as he correspondingly extended the response
time of the subpoenas, but noted that if he neither responded nor accepted the proffered extension,
Defendants would move to quash.

Defendants received no response in the week since, and on October 13, 2018, I asked
Plaintiff's counsel for their availability for a follow-up meet and confer on Monday the 15" or
Tuesday the 16", to enable us to move prior to the time for responding to the subpoenas, five of
which call for production of responsive documents by 10:00 a.m. October 19, 2018. At 8:24 p.m.,
opposing counsel responded as follows: “I am not available until Thursday late in the day. And [I]
am the person responsible for that so Tim can’t do it.” Two minutes later, Mr. Israel added the
following: “I[’]m sorry [I] was precipitous. Thursday pm is no good either. Looks like Friday
[October 19, 2018] works. At 4:30.° Without regard to the good or bad faith of Mr. Israel’s
responses, I replied that evening that I was (again) happy to extend the time for the meet and confer
to accommodate whatever nameless issue was taking Mr. Israel’s time, so long as Plaintiff would
extend the response time of the subpoenas to enable us to timely move to quash if the issues could
not be resolved by meet and confer. At 12:27 a.m. on October 14, 2018, Mr. Israel responded that
he would not extend the subpoena time and would not meet and confer before Friday, though he
could “try to confer earlier on Friday to accommodate your time constraints.” Thus, to the extent
that the discussion on the October 5, 2018 conference was insufficient to satisfy the requirements of
your Honor’s individual rules, we respectfully submit that Plaintiff's counsel’s refusal to timely
meet and confer (or, to the extent that Plaintiffs counsel had some true emergency or conflict
preventing him from scheduling a timely meet and confer, the bad-faith refusal to extend the
compliance date to avoid obtaining an undue advantage) suffices to justify this application.

Substantively, as the Second Circuit has recognized, “Courts have been especially concerned
about the burdens imposed on the adversary process when lawyers themselves have been the subject
of discovery requests, and have resisted the idea that lawyers should routinely be subject to broad
discovery.” In re Subpoena Issued to Dennis Friedman, 350 F.3d 65, 70 (2d Cir. 2003). Here, the
basis for Plaintiff's claim that she is entitled to invade the privilege with her extraordinarily broad
subpoenas is the crime-fraud exception. “A party seeking to overcome the attorney-client privilege
with the crime-fraud exception must show that there is probable cause to believe that a crime or
fraud has been committed and that the communications were in furtherance thereof.” Doe v. United
States (In re John Doe, Inc.), 13 F.3d 633, 637 (2d Cir. 1994) (cleaned up). Just to trigger in
camera review, application of the crime-fraud exception requires “a showing of a factual basis
adequate to support a good faith belief by a reasonable person that in camera review of the
materials may reveal evidence to establish the claim that the crime-fraud exception applies.” United
Siates v. Zolin, 491 U.S. 554, 572 (1989) (cleaned up). Even then, the Court should consider
“defer[ring] its in camera review if it concludes that additional evidence in support of the crime-
fraud exception may be available that is not allegedly privileged.” Jd.

Here, there is no probable cause to believe that the communications and documents sought —
all documents relating to Defendants or their assets?! — were in furtherance of the commission of
a crime; nor is there reasonable basis to believe that in camera review would reveal evidence
Case 1:14-cv-07694-LJL-JLC Document 103 Filed 10/15/18 Page 3 of 3
Hon. James L. Cott
October 15, 2018
Page 3

supporting the alleged crime-fraud exception, or any need to invade the privilege do so. To the
extent that Plaintiff is interested in tracing the funds used to purchase the paintings at issue, she — as
Preliminary Executrix — already has possession, custody, and control of all the documents she
requires: she has full access to the Estate’s accounts, can review those documents to identify the
incoming wires, and then seek discovery of the institutions or banks from which the wires
originated. And to the extent that Plaintiff is seeking to trace the purported “proceeds of the sale of
stolen art”, she is putting the cart well before the horse in seeking to invade privilege to do so.

That is particularly true with respect to Plaintiff's requests to depose multiple of Defendants’
attorneys, including a member of my own firm. Courts applying the factors articulated in Friedman
consider whether there is a particularized need to depose the attorney, the extent of other discovery
completed, the attorney’s role in connection with the subject, and the risks of encountering privilege
and work-product issues in taking the deposition. See Resgnet.Com, Inc. v. Lansa, Inc., No. 01
CIV.3578(RWS), 2004 WL 1627170, at *6 (S.D.N.Y. July 21, 2004) (quashing subpoena). Here,
as in Resqnet, those factors support quashing the subpoenas.

Finally, and with extreme reluctance, I ask that the Court focus on the correspondence
between counsel of which it has been made aware in the parties’ various submissions, and consider
whether there is anything the Court can do to encourage a more cooperative and professional
relationship between counsel moving forward. The current atmosphere does neither of our clients
any good, nor does it do any of the attorneys credit. Any aid the Court can provide in this regard
would be much appreciated.

Respectfully submitted:
Kamerman, Uncyk, Soniker & Klein P.C.

By: /s/Akiva M. Cohen

Akiva M. Cohen (AC2400)

Attomeys for Andrew Wang and
Shou-Kung Wang

1700 Broadway, 42"! Floor

New York, New York 10019

(212) 400-4930

Fax: (866) 221-6122

AMC:cl
Encl.

cc: Sam P. Israel, Esq. (via ECF)
Carolyn Shields, Esq. (via ECF)
